DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 07/08/2022.  Presently claims 1-20 are pending.  

Response to Arguments
Claim and drawing objections have been withdrawn based upon applicant’s amendments.  
Applicant’s arguments, see pages 10-12, filed 07/08/2022, with respect to claim 1 have been fully considered and are not persuasive.  
Applicant argues that Clemons fails to disclose or suggest wherein the variable guide vane module is configured to be separable into at least a first module and a second module, and the first module and the second module are coupled to, or decoupled from each other by a coupling (see p. 11).  The Examiner respectfully disagrees.   
Clemons discloses at least a first module (a grouping of the vane case 88 and of a first link 96 that is directly controlled by the actuator 60) and a second module (a grouping of the shroud case 76 and second link (i.e., remaining links 96 not directly controlled by the actuator 60), and the first module and the second module are coupled to, or decoupled from, each other by a coupling (bolts and screws couple the assemblies together, Col. 7, lines 32-46).  
Clemens further discloses wherein the variable guide vane module is configured to be separable (i.e., assembly of vane case 88 and primary crank arm 96 and assembly of shroud case 76 and secondary links 96 each form modules wherein the entire assembly is configured (i.e., capable of) of being separated as shown in Fig. 5 and is therein capable of being reassembled into different modules (i.e., groupings/assemblies of components); Further, the limitation “wherein the variable guide vane module is configured to be separable” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114)).
Applicant further argues that Clemons is silent with respect to the newly amended limitation regarding the housing cover being configured to expose an opening of the housing by being opened… (see p. 11).  The Examiner respectfully disagrees. 
Clemons further discloses wherein the housing cover (74, Fig. 6A) is configured to expose an opening of the housing by being opened (Fig. 8 shows cover 74 being configured to be separable to expose an opening (i.e. opening of housing 54 occupied by shroud case 76 as shown in Fig. 6A)), such that the variable guide vane module being driven and a coupling state of the first link and the second link (variable guide vane module that is driven is shown in Fig. 8 with housing cover 74 removed, wherein the first and second links are in an assembled, coupling state) are identifiable through the opening of the housing from an outside of the rotating device (with the housing cover 74 removed from the assembly shown in Fig. 6A, which is shown in Fig. 8, the variable guide vane module is identifiable (i.e., can be seen) from an outside of the rotating device (Fig. 2; since the housing cover 74 has been removed, the internal components such as the variable guide vane module are exposed and identifiable to the outside surroundings and therein can be seen from an outside of the rotating device)).
Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 102 and this action has therefore been made final.      


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Specifically, claim 2 which is a dependent claim of claim 1, recites the limitation “wherein the first module and the second module are configured to be coupled to, or decoupled from, each other by a coupling”, which is found in amended claim 1 in lines 5-7 and therein claim 2 fails to further limit the subject matter of the claim upon which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemons et al. (U.S. 9,243,648).
Regarding claim 1, Clemons et al. discloses a rotating device (Fig. 2, 48) comprising: 
a housing (54); 
a variable guide vane module (assembly shown in Fig. 6A) provided on a surface of the housing (54); and
a housing cover (74) coupled to the housing (housing cover 74 is coupled to the housing 54 via the variable guide vane module to form the assembly 100) and covering the variable guide vane module (as shown in Fig. 6A), 
wherein the variable guide vane module is configured to be separable (i.e., assembly of vane case 88 and primary crank arm 96 and assembly of shroud case 76 and secondary links 96 each form modules wherein the entire assembly is configured (i.e., capable of) of being separated as shown in Fig. 5 and is therein capable of being reassembled into different modules (i.e., groupings/assemblies of components); Further, the limitation “wherein the variable guide vane module is configured to be separable” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114)) into at least a first module (a grouping of the vane case 88 and of a first link 96 that is directly controlled by the actuator 60) and a second module (a grouping of the shroud case 76 and second link (i.e., remaining links 96 not directly controlled by the actuator 60), and the first module and the second module are coupled to, or decoupled from, each other by a coupling (bolts and screws couple the assemblies together, Col. 7, lines 32-46), 
wherein the first module (i.e., assembly of vane case 88 and primary crank arm 96), comprises a vane case (88) that has a cylinder shape (cylindrical shape of vane case 88 shown in Fig. 5) and that is provided in the housing (as shown in Fig. 4), and a first link (assembly structure comprising a primary crank arm, 96, that is connected to 98 and is directly controlled by the actuator 60, as shown in Fig. 10, Col. 7, lines 10-15) that is coupled on the vane case (primary crank arm 96 is coupled on vane case 88, as shown in Fig. 10); 
wherein the second module (i.e., assembly of shroud case 76 and secondary links 96), comprises a shroud case (76, Fig. 6A) that is seated between the housing (54) and the vane case (88, as shown in Fig. 6A, shroud case 76 is between housing 54 and vane case 88), and a second link (i.e., assembly structure comprising remaining links of 96 that is not directly connected to the actuator 60, Col. 7, lines 20-27) that is provided in the shroud case (as shown in Fig. 6A, remaining links 96 are within shroud case 76) and is configured to be driven in accordance with driving of the first link (primary crank arm, 96, that is connected to 98 drives the remaining other linkages 96 (i.e., second link), as shown in Fig. 10, Col. 7, lines 10-27), and 
wherein the housing cover (74, Fig. 6A) is configured to expose an opening of the housing by being opened (Fig. 8 shows cover 74 being configured to be separable to expose an opening (i.e. opening of housing 54 occupied by shroud case 76 as shown in Fig. 6A)), such that the variable guide vane module being driven and a coupling state of the first link and the second link (variable guide vane module that is driven is shown in Fig. 8 with housing cover 74 removed, wherein the first and second links are in an assembled, coupling state) are identifiable through the opening of the housing from an outside of the rotating device (with the housing cover 74 removed from the assembly shown in Fig. 6A, which is shown in Fig. 8, the variable guide vane module is identifiable (i.e., can be seen) from an outside of the rotating device (Fig. 2; since housing cover 74 has been removed, the internal components such as the variable guide vane module are exposed and identifiable to the outside surroundings and therein can be seen from an outside of the rotating device).

Regarding claim 2, Clemons et al. discloses wherein the first module (a grouping of the vane case 88 and of a first link 96 that is directly controlled by the actuator 60) and the second module (a grouping of the shroud case 76 and second link (i.e., remaining links 96 not directly controlled by the actuator 60)) are configured to be coupled to, or decoupled from, each other by a coupling (bolts and screws couple the assemblies together, Col. 7, lines 32-46).
Regarding claim 3, Clemons et al. discloses wherein the first link (assembly structure comprising a primary crank arm, 96, that is connected to 98 and is directly controlled by the actuator 60, as shown in Fig. 10, Col. 7, lines 10-15) comprises: a main shaft (66), which is disposed in the housing (as shown in Fig. 4) in a first direction (i.e., radial/vertical direction) that is perpendicular to an extending direction of the vane case (vane case 88 extends in a horizontal, axial direction and is therein perpendicular to the first direction), a main link arm (112), which is coupled to the main shaft (Col. 9, lines 20-21) and extends in a second direction that is perpendicular to the first direction so as to be configured to rotate in accordance with rotation of the main shaft (main link arm extends axially as shown in Fig. 10, and is therein perpendicular to the first, vertical direction, main link arm 112 is directly connected to main shaft 66 and therein rotates in accordance with the main shaft rotation, Col. 9, lines 20-21), a control arm (the assembly of 98 and linkage 96 shown in Fig. 8 form the control arm), which is connected to the main link arm and extends in the second direction (the control arm is connected to main link arm 112 and extends in the axial direction, as shown in Fig. 8 and Fig. 10), and a pivot (124), which is provided at one end of the vane case and rotatably supports the control arm (pivot 124 is provided at a radially outer end of the vane case 88 and connects the control arm (i.e., the end of linkage 96 is rotatably supported via the pivot 124), Col. 9, lines 49-59, as shown in Fig. 10).

Regarding claim 4, Clemons et al. discloses wherein the main link arm (112) comprises: a body (i.e., body of 112, cylindrical structure), which is connected to the main shaft (66, Col. 9, lines 20-21), and a slot (slot “S” shown in Fig. 8’ below), which extends in the second direction from the body (the slot extends in the axial lateral direction, as shown in Fig. 8’).

    PNG
    media_image1.png
    422
    660
    media_image1.png
    Greyscale

Fig. 8’

Regarding claim 5, Clemons et al. discloses wherein the slot (“S”) includes a recess that is open in the second direction so as to form an angular U shape (as shown in Fig. 8’, the slot “S” is open from the bottom, and therein the top surface of the slot is recessed from the bottom of the structure 112; an angular U shape is formed since the vertical sides of the upside-down U form a perpendicular angle with the recessed top surface of the slot; therein forming an angular U-shape).

Regarding claim 6, Clemons et al. discloses wherein the rotating device further comprises: a first rotation guide (raised portion guide “r”, Fig. 8’) that is provided in the slot (as shown in Fig. 10, guide “r” is covered within the slot “S” of the main link arm 112) and is inserted in an input end of the control arm (the assembly of 98 and linkage 96 shown in Fig. 8 form the control arm, wherein the guide “r” is integral with 98 and is therein inserted in an input end of the control arm), the first rotation guide configured to be rotated by the main link arm (main link arm 112 rotates with the main shaft 66, and therein rotates the guide “r”, since the guide “r” is connected to the main link arm 112, Col. 9, lines 19-34).

Regarding claim 8, Clemons et al. discloses wherein the control arm (the assembly of 98 and linkage 96 shown in Fig. 8 form the control arm, wherein the guide “r” is integral with 98 and is therein inserted in an input end of the control arm) comprises a body (body of the components shown in Fig. 8 that form the control arm), and further comprises an input end and an output end which are provided at ends of the body (input end is the end of the control arm proximate the maid shaft 66; output end is the end proximate the control ring 90), respectively, and the input end and the output end each include a rotation opening that couple to the slot and the second link, respectively (input end has an opening that couples to the slot “S”, as shown in Fig. 8’ and Fig. 9, whereas the output end also includes a second opening 126 shown in Fig. 9, wherein such opening is coupled to vane case 88, which couples the second link (i.e., remaining non-directly actuated linkages 96) to the drive of the directly driven linkage 96 that is connected to the actuator 60).

Regarding claim 9, Clemons et al. discloses wherein the rotation opening of the input end and the rotation opening of the output end are open at the ends of the body of the control arm (each end of the control arm, as discussed in claim 8 above, has an opening, and is therein open at each end as shown in Fig. 9), and have a c-shape (the input end has an opening of a backwards c-shape according to the outer surface boundary of the opening “c1”, Fig. 8’) and (the output end has an opening of a c-shape according to the outer surface boundary of the opening “c2” as shown in Fig. 8’) respectively, when viewed in the first direction (i.e., in the vertical direction from a top planar view).

Regarding claim 10, Clemons et al. discloses wherein the second link (i.e., assembly structure comprising remaining links of 96 that is not directly connected to the actuator 60, Col. 7, lines 20-27) comprises: a control ring (90, Col. 9, lines 1-17), which is configured to rotate about the pivot (pivot 124 is provided at a radially outer end of the control ring 90 which is on vane case 88 and connects the control arm (i.e., the end of linkage 96 is rotatably supported via the pivot 124), Col. 9, lines 49-59, as shown in Fig. 10) in accordance with rotation of the main link arm (112, main link arm is directly connected to drive shaft 66, Col. 9, lines 20-22), a plurality of vanes (58), which are connected to the control ring (i.e., via linkages 96 and 94, as shown in Fig. 10), the control ring configured to vary orientations of the plurality of vanes by rotating (Col. 9, lines 5-17), and a link (94), which is provided between the control ring (90) and the plurality of vanes (58) and configured to deliver rotation of the control ring to the plurality of vanes (Col. 9, lines 5-17, as shown in Fig. 10).

Regarding claim 13, Clemons et al. discloses wherein the link (94) comprises: a coupling (coupling components that couple 94 to the vane shaft 106 as shown in Fig. 8 and Fig. 10), which is coupled to the plurality of vanes (58), and a slot, which extends in the second direction from the coupling (slot of link 94 shown in Fig. 10 wherein the vane shaft is insert therein; the slot extends in the second direction since the slot extends in the axial/horizontal direction).

Regarding claim 19, Clemons et al. discloses wherein an internal structure of the variable guide vane module and at least a portion of the first link (assembly structure comprising a primary crank arm, 96, that is connected to 98 and is directly controlled by the actuator 60, as shown in Fig. 10, Col. 7, lines 10-15) and the second link (i.e., assembly structure comprising remaining links of 96 that is not directly connected to the actuator 60, Col. 7, lines 20-27) are visible from the outside of the rotating device when the housing cover (74) is separated from the housing (54, Fig. 7A shows the housing 54 removed from and separated from the housing cover 74, which shows the internal structure of the variable guide vane module; Fig. 4 further shows a portion of the housing 54 removed and separated from the housing cover 74 to show the internal structure of the vane module and first and second links from an outside; due to the indefiniteness of the limitation “driving states”, this limitation is interpreted to mean the positions of the first and second link groupings as the vanes 58 are pivoted/adjusted; Fig. 10 via rotation arrow 136 shows the movement of the first and second links of the vane module).

Regarding claim 20, Clemons et al. discloses a variable guide vane module (assembly shown in Fig. 6A) comprising: 
a first module (i.e., assembly of vane case 88 and primary crank arm 96), which comprises a vane case (88) that has a cylinder shape (cylindrical shape of vane case 88 shown in Fig. 5) and a first link (assembly structure comprising a primary crank arm, 96, that is connected to 98 and is directly controlled by the actuator 60, as shown in Fig. 10, Col. 7, lines 10-15) that is provided on the vane case (primary crank arm 96 is provided on vane case 88, as shown in Fig. 10); and 
a second module (i.e., assembly of shroud case 76 and secondary links 96), which comprises a shroud case (76, Fig. 6A) that is outside the vane case (88, as shown in Fig. 6A, shroud case 76 is outside the vane case 88), and a second link (i.e., assembly structure comprising remaining links of 96 that is not directly connected to the actuator 60, Col. 7, lines 20-27) that is provided in the shroud case (as shown in Fig. 6A, remaining links 96 are within shroud case 76) and is configured to be driven in accordance with driving of the first link (primary crank arm, 96, that is connected to 98 drives the remaining other linkages 96 (i.e., second link), as shown in Fig. 10, Col. 7, lines 10-27), and 
wherein the variable guide vane module is configured to be separable into at least two modules, including the first (i.e., assembly of vane case 88 and primary crank arm 96) module and the second (i.e., assembly of shroud case 76 and secondary links 96) module (i.e., the entire assembly is configured (i.e., capable of) of being separated as shown in Fig. 5 and is therein capable of being reassembled into different modules (i.e., groupings/assemblies of components) which together interconnect to form the assembled compressor 48 shown in Fig. 2; therein, the first module is a grouping of the vane case 88 and of a first link 96 that is directly controlled by the actuator 60, while the second module is a grouping of the shroud case 76 and second link (i.e., remaining links 96 not directly controlled by the actuator 60)). Further, the limitation “wherein the variable guide vane module is configured to be separable into at least two modules, including the first module and the second module” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114), and the first module (i.e., assembly of vane case 88 and primary crank arm 96) is inserted the second module (i.e., assembly of shroud case 76 and secondary links 96; as shown in the assembled rotating structure of Fig. 6A, first module vane case 88 and primary crank arm 96 reside inside of the cavity of the shroud case 76, which forms the second module along with the secondary links 96) and the first module and the second module are coupled to, or decoupled from, each other by a coupling (bolts and screws couple the assemblies together, Col. 7, lines 32-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Clemons et al. (U.S. 9,243,648) in view of Christians (U.S. 9,840,934).
Regarding claim 18, Clemons et al. does not specifically disclose of stoppers provided on the vane case on respective sides of the main link arm such that the stoppers are apart from each other, the stoppers configured to limit rotation of the main link arm.
Christians teaches of a pivoting and adjustable vane ring, which is within the same field of endeavor as the claimed invention.  Specifically, Christians teaches of stoppers (132, 134) used to restrict or limit the extent to which the vanes (100) pivot (as shown in Fig. 2A and Fig. 2B, Col. 3, lines 33-47).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clemons et al. in view of Christians by using stoppers as taught by Christians for the assembly of 98 and linkage 96 and main link arm 112 to limit the extend of rotation of the main link arm 112 (i.e., as well as the main shaft 66) and therein establish an optimal range of pivoting adjustments for the vanes 58 according to the working conditions of the compressor in order to prevent excessive or unnecessarily large pivoting adjustments that can disrupt the efficiency of the system.  

Allowable Subject Matter
Claims 7, 11-12, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Clemons et al. fails to disclose or suggest of a first protrusion, which is provided within the slot, and a first rotating ball, which is formed around the first protrusion and allows a sliding rotation of the input end of the control arm.
Regarding claim 11, Clemons et al. fails to disclose or suggest wherein at least one guide groove, in which an end of the main link arm is inserted, is formed between an outer circumferential surface and an inner circumferential surface of the control ring, and a second rotation guide is provided in a guide groove of the at least one guide groove and rotatably inserted in the output end of the control arm.
Claims 12 and 17 would be allowable due to their dependency on claim 11.
Regarding claim 14, Clemons et al. fails to disclose or suggest of a protruding pin provided on a surface of the control ring, the protruding pin protruding toward an inside of the shroud case and seated in the slot of the link. 
Regarding claim 15, Clemons et al. fails to disclose or suggest wherein at least one through hole is formed in the shroud case, the at least one through hole penetrated by the plurality of vanes such that the plurality of vanes are rotatably coupled to the shroud case, and the rotating device further comprises at least one bushing provided between the at least one through hole and the plurality of vanes.  
Regarding claim 16, Clemons et al. fails to disclose or suggest of sliding pads on side surfaces of the control ring.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        08/16/2022